EXHIBIT 10.45




EMPLOYMENT AGREEMENT




This EMPLOYMENT AGREEMENT (this “Agreement”) is made as of July 30, 2012 by and
between MILLER ENERGY RESOURCES, INC., a Tennessee Corporation (the “Company”),
and Catherine A. Rector (“Executive”).




Whereas, the Company wishes to enter into this Agreement in order to secure
Executive’s employment for the term herein stated.




NOW, THEREFORE, in consideration of the premises, the mutual covenants and
representations contained herein, and for other good and valuable consideration,
the receipt and sufficiency of which is hereby acknowledged, the parties hereto
agree as follows:

  

  

1.

Employment Period.

  

The Company hereby employs Executive, and Executive agrees to serve the Company
under the terms of this Agreement, on an “at will” basis, except as otherwise
provided herein, commencing as of the date of this Agreement (the “Commencement
Date” and the period of the Executive’s employment hereunder being the “Term” or
“Employment Period”).  Employment on an “at will” basis, means that either party
hereto may terminate this agreement at any time upon notice to the other party,
provided, however, that the Executive’s employment status may not be terminated
in connection with a Change of Control except as provided in Section 4 below.




  

2.

Duties and Status.

  

The Company hereby engages Executive as Vice President and Chief Accounting
Officer on the terms and conditions set forth in this Agreement. During the
Employment Period, Executive shall report directly to the Chief Financial
Officer (“CFO”) of the Company, or in the absence of such an officer, to the
acting CFO.  Executive shall exercise such authority, perform such executive
duties and functions and discharge such executive responsibilities as are
reasonably associated with Executive’s position, consistent with the
responsibilities assigned to officers of companies comparable to the Company,
commensurate with the authority vested in Executive pursuant to this Agreement
and consistent with the charter and bylaws of the Company. Without limiting the
generality of the foregoing, Executive shall undertake her duties in a manner
consistent with the best interests of the Company and its subsidiaries and shall
perform her duties to the best of her ability and in a diligent and proper
manner. Executive shall perform all duties, services and responsibilities in
accordance with the guidelines, policies and procedures established by the
Company’s Board of Directors, from time to time. Executive further agrees to
devote her entire business time, attention, full skill and best efforts to the
interests and business of the Company. Notwithstanding the foregoing or any
other provision of this Agreement, it shall not be a breach or violation of this
Agreement for the Executive to (i) serve on corporate (subject to approval of
the Company’s Chief Executive Officer), civic or charitable boards or committees
or (ii) deliver lectures, fulfill speaking engagements or teach at educational
institutions.  Executive agrees to maintain her status as a certified public
accountant throughout the Employment Period.








1







--------------------------------------------------------------------------------





  

3.

Compensation; Benefits and Expenses.

  

(a)

Salary and Starting Bonus. The Company shall pay to Executive, as compensation
for the performance of her duties and obligations under this Agreement, a base
salary at the rate of $150,000 per annum during the Employment Period, payable
in accordance with the normal payroll practices of the Company for its executive
officers. Executive’s base salary shall be subject to review each calendar year
and may be increased by the Company or, if applicable, the Compensation
Committee of the Board of Directors (the initial base salary, subject to such
raises or adjustments, being the “Base Salary”).  




In addition, the Company agrees to pay the Executive, as a starting bonus, an
additional $5,000 on each of (i) the Commencement Date, (ii) on the first
business day of the first full calendar month following the Commencement Date
and (iii) on the first business day of the second full calendar month following
the Commencement Date.




(b)

Restricted Stock and Stock Options Grant.  Subject to the approval of the
Compensation Committee of the Board of Directors, Executive shall receive (i)
5,000 shares of the Company’s common stock (the “Stock”) and (ii) an option to
purchase up to 45,000 common shares in Miller (the “Option”), at a strike price
per share equal to the fair market value of a single share of the Company’s
common stock (at the close of trading on the NYSE) on the later of (A) the
Commencement Date (or if the Commencement Date is not a business day, the
business day following to the Commencement Date) or (B) the date the
Compensation Committee approves the grant of the option (the “Option
Determination Date”).  




The Stock shall vest in the Executive in equal annual installments over two
years, beginning on the Commencement Date. The Option shall vest in the
Executive in equal annual installments over three years, beginning on the
Commencement Date. The option will further be subject to the terms and
conditions applicable to options under the Stock Plan in effect for the Company
on the date of this Agreement as well as the applicable stock option agreement
which will be provided to the Executive promptly following the Option
Determination Date.




The Stock and the shares callable under the terms of the Option shall be, at the
time of such grant, unregistered securities under the Securities Act of 1933.
 Although the Company may file registration statements with respect to such
shares, there can be no guaranty that it will do so or that such a filing would
be accepted by the Securities and Exchange Commission.




(c)

Other Incentives.  Executive shall be eligible to receive an annual bonus and/or
additional stock option grants based upon the Company’s achievement of budgetary
and other objectives set by the Compensation Committee of the Board during or
before the first quarter of each fiscal year and agreed upon by Executive and
the Company in good faith.




(c)

Withholding of Taxes. All payments required to be made by the Company to
Executive under this Agreement shall be subject to the withholding of such
amounts, if any, relating to tax, excise tax and other payroll deductions as the
Company may reasonably determine it should withhold pursuant to any applicable
law or regulation.








2







--------------------------------------------------------------------------------



(d)

Vacation and Sick Leave. Executive shall be entitled to vacation time for each
calendar year and such paid sick leave as is in accordance with the normal
Company policies and practices in effect from time to time for senior executives
but in no event less than four (4) weeks of vacation and ten (10) days of paid
sick leave; provided, however, that unless otherwise approved in writing by the
CFO, no more than two weeks of such vacation time may be used consecutively, and
provided, further, that any accrued but unused vacation time and paid sick leave
over and above four (4)  weeks and ten (10) days, respectively, shall be
forfeited unless otherwise agreed to in writing by the Company and Executive.

  

(e)

Other Benefits. During the Employment Period, Executive shall be entitled to
participate in the employee benefit plans, programs and arrangements of the
Company in effect during the Employment Period which are generally available to
senior executives of the Company (including, without limitation, if available,
group medical insurance plans, life insurance, 401(k) and short and long-term
disability plans, subject to and on a basis consistent with the terms,
conditions and overall administration of such plans, programs and arrangements.
However, nothing herein shall be construed as limiting the Company’s right to
alter, amend or terminate any employee benefit plan it currently has in effect.




(f)

Reimbursement for Professional Expenses.  The Executive shall be entitled to
reimbursement for all reasonable direct expenses incurred in obtaining and
maintaining the Executive’s license as a CPA, provided that the Executive
properly accounts therefor.

  

(g)

Expenses. In addition to any amounts payable to Executive pursuant to this
Section 3, the Company shall reimburse Executive, upon production of accounts
and vouchers or other reasonable evidence of payment by Executive, all in
accordance with the Company’s regular procedures in effect from time to time,
all reasonable and ordinary expenses as shall have been incurred by her in the
performance of her duties hereunder or other expenses agreed upon in writing by
the Company and Executive. For the avoidance of doubt, (i) this provision shall
apply to reimbursements incurred prior to the start of the Commencement Date
incurred at the direction of the CFO, as well as to reimbursements for amounts
incurred after such date and (ii) this provision shall apply to all reasonable
(A) relocation and moving costs incurred in the Executive’s relocation to the
Knoxville, Tennessee, area and (B) the temporary housing or lodging expenses
incurred by the Executive upon such relocation until the earlier of the date
which is six (6) months after the Commencement Date or the date on which the
Executive closes the sale of her present residence in Gallatin Tennessee (and
Executive hereby agrees to promptly inform the Company of the sale of such
residence) .

    

4.

Change of Control.  

  

Either the Company or the Executive may terminate this Agreement at any time
whatever reason it or she deems appropriate; provided, however, that in the
event (i) the Company shall terminate Executive within six months after (or in
anticipation of) any Change of Control (as defined below) or (ii) Executive
shall resign within six months after any Change of Control, then Executive will
receive, on or before the final payroll date on which she is to receive her last
payment of salary hereunder, a lump sum equal to the Base Salary for the period
starting on the first day following the end of the Employment Period and ending
one (1) year after the date of such Change of Control, at the rate in effect on
the last day of the Term, reduced to present value, as set forth in





3







--------------------------------------------------------------------------------

Section 280G of the Internal Revenue Code.  All of Executive’s options not
issued under any Stock Plan shall become immediately vested and exercisable on
the date of notice of such termination or resignation.  Any options issued
pursuant to any Stock Plan shall be governed by the provisions thereof.




For purposes hereof, a “Change in Control” means a change in control (a) as set
forth in Section 280G of the Internal Revenue Code or (b) of a nature that would
be required to be reported in response to Item 5.01 of the current report on
Form 8-K, as in effect on the date hereof, pursuant to Section 13 or 15(d) of
the Securities Exchange Act of 1934 (the “Exchange Act”); provided that, without
limitation, such a change in control shall be deemed to have occurred at such
time as: any individual or entity (or group thereof), other than Executive, is
or becomes the beneficial owner of securities of the Company representing
greater than 50% of the combined voting power of the Company’s then outstanding
voting securities.

  

Except for the obligations of the Company provided by this Agreement and by
operation of applicable law, the Company shall have no further obligations to
Executive upon her termination of employment.




6.

Compliance with IRC Section 409A.  




(a)

The intent of the parties is that payments and benefits under this Agreement
comply with Section 409A of the Internal Revenue Code and the regulations and
guidance promulgated thereunder (collectively “Section 409A”) and, accordingly,
to the maximum extent permitted, this Agreement shall be interpreted to be in
compliance therewith.  If Executive notifies the Company (with reasonable
specificity as to the reason therefor) that Executive believes that any
provision of this Agreement (or of any award of compensation, including equity
compensation or benefits) would cause Executive to incur any additional tax or
interest under Section 409A and the Company concurs with such belief or the
Company (without any obligation whatsoever to do so) independently makes such
determination, the Company shall, after consulting with Executive, reform such
provision to attempt to comply with Section 409A through good faith
modifications to the minimum extent reasonably appropriate to conform with
Section 409A, such modification shall be made in good faith and shall, to the
maximum extent reasonably possible, maintain the original intent and economic
benefit/burden to Executive and the Company of the applicable provision without
violating the provisions of Section 409A.




(b)

A termination of employment shall not be deemed to have occurred for purposes of
any provision of this Agreement providing for the payment of any amounts or
benefits upon or following a termination of employment unless such termination
is also a “separation of service” within the meaning of Section 409A and, for
purposes of any such provision of this Agreement, references to a “termination,”
“termination of employment” or like terms shall mean “separation from service.”
 If Executive is deemed on the date of termination to be a “specified employee”
within the meaning of that term under Section 409A(a)(2)(B) of the Code, then
with regard to any payment or the provision of any benefit that is specified as
subject to this Section or that is otherwise considered deferred compensation
under Section 409A payable on account of a “separation from service,” and that
is not exempt from Section 409A as involuntary separation pay or a short-term
deferral (or otherwise), such payment or benefit shall be made or provided at
the date which is the earlier of (i) the expiration of the six (6)-month period
measured from the date of such “separation from service” of Executive, and (ii)





4







--------------------------------------------------------------------------------

the date of Executive’s death (the “Delay Period”).  Upon the expiration of the
Delay Period, all payments and benefits delayed pursuant to this Section 6(b)
(whether they would have otherwise been payable in a single sum or in
installments in the absence of such delay) shall be paid or reimbursed to
Executive in a lump sum without interest, and any remaining payments and
benefits due under this Agreement shall be paid or provided in accordance with
the normal payment dates specified for them herein.




(c)

With regard to any provision herein that provides for reimbursement of costs and
expenses or in-kind benefits, except as permitted by Section 409A, (i) the right
to reimbursement or in-kind benefits shall not be subject to liquidation or
exchange for another benefit, (ii)  the amount of expenses eligible for
reimbursement, or in-kind benefits, provided during any taxable year shall not
affect the expenses eligible for reimbursement, or in-kind benefits to be
provided, in any other taxable year, provided that the foregoing clause (ii)
shall not be violated without regard to expenses reimbursed under any
arrangement covered by Internal Revenue Code Section 105(b) solely because such
expenses are subject to a limit related to the period the arrangement is in
effect and (iii) such payments shall be made on or before the last day of
Executive’s taxable year following the taxable year in which the expense
occurred.




(d)

Whenever a payment under this Agreement specifies a payment period with
reference to a number of days, the actual date of payment within the specified
period shall be within the sole discretion of the Company.




  

7.

Indemnity.

  

The Company shall, during Executive’s employment with the Company and
thereafter, indemnify Executive to the fullest extent permitted by law and by
its charter and bylaws and shall assure that Executive is covered by the
Company’s D&O insurance policies, if available, and any other insurance policies
that protect employees as in effect from time to time. Such insurance policies
shall be with providers, and provide for coverage in amounts, customary and
reasonable within the industry in which the Company operates.  

  

  

8.

Restrictive Covenants.

  

(a)

Proprietary Information.

  

(i)

Executive agrees that all information and know-how, whether or not in writing,
of a private, secret or confidential nature concerning the business or financial
affairs of the Company or any Affiliates (as defined in Section 8(f) below) is
and shall be the exclusive property of the Company or any Affiliates. Such
information and know-how shall include, but not be limited to, inventions,
products, processes, methods, techniques, formulas, compositions, compounds,
projects, developments, plans, research data, clinical data, financial data,
personnel data, computer programs, customer and supplier lists, client lists,
business plans, operational methods, pricing policies, marketing plans, sales
plans, identity of suppliers or vendors, trading positions, sales, profits or
other financial or business information, in each case of or relating to the
business of the Company or any Affiliates (collectively, “Proprietary
Information”). Except in connection with, and on a basis consistent with, the
performance of her duties





5







--------------------------------------------------------------------------------

hereunder, Executive shall not disclose any Proprietary Information to others
outside the Company or any Affiliates or use the same for any unauthorized
purposes without written approval by the Board, either during or at any time
after the Employment Period.

  

(ii)

Executive agrees that all files, letters, memoranda, reports, records, data,
sketches, drawings, laboratory notebooks, program listings, customer lists,
customer solicitations or other written, photographic, or other tangible
material containing Proprietary Information, whether created by Executive or
others, which shall come into her custody or possession, shall be and are the
exclusive property of the Company or any Affiliates to be used by Executive only
in the performance of her duties for the Company.

  

(iii)

Executive agrees that her obligation not to disclose or use information,
know-how and records of the types set forth in paragraphs (i) and (ii) above,
also extends to such types of information, know-how, records and tangible
property of customers of the Company or any Affiliates or suppliers to the
Company or any Affiliates or other third parties who may have disclosed or
entrusted the same to the Company or any Affiliates or to Executive in the
course of the Company’s business.

  

(iv)

Notwithstanding the foregoing, Proprietary Information shall not include
information which (A) is or becomes generally available or known to the public,
other than as a result of any disclosure by Executive in violation hereof; or
(B) is or becomes available to Executive on a non-confidential basis from any
source other than the Company, other than any such source that is prohibited by
a legal, contractual, or fiduciary obligation to the Company from disclosing
such information.

  

(v)

In the event that Executive is requested pursuant to, or becomes compelled by,
any applicable law, regulation, or legal process to disclose any Proprietary
Information, Executive shall provide the Company with prompt written notice
thereof so that the Company may seek a protective order or other appropriate
remedy or, in the Company’s sole and absolute discretion, waive compliance with
the terms hereof. In the event that no such protective order or other remedy is
obtained, or the Company waives compliance with the terms hereof, Executive
shall furnish only that portion of such Proprietary Information which Executive
is advised by counsel in writing is legally required. Executive will cooperate
with the Company, at the Company’s sole cost and expense, in its efforts to
obtain reliable assurance that confidential treatment will be accorded such
Proprietary Information.

  

(b)

Developments.

  

(i)

Executive shall make full and prompt disclosure to the Company of all
inventions, improvements, discoveries, methods, developments, software, and
works of authorship, whether patentable or not, which are created, made,
conceived or reduced to practice by Executive or under her direction or jointly
with others during the Employment Period, whether or not during normal working
hours or on the premises of the Company or any Affiliates (collectively,
“Developments”), other than such





6







--------------------------------------------------------------------------------

Developments which do not reasonably arise from or relate to the duties,
services or obligations of the Executive to the Company hereunder (the “Excluded
Developments”). Promptly upon request of the Executive, the Company agrees to
issue a written release of any and all Excluded Developments. Materials in the
possession of the Company shall be deemed adequately disclosed for purposes of
this Agreement, without further action by the Executive, including materials
included in the Company’s files or recorded on the Company’s databases.

  

(ii)

Executive agrees to assign and does hereby assign to the Company (or any entity
designated by the Company) all of her right, title and interest in and to all
Developments (other than any Excluded Developments) and all related patents,
patent applications, copyrights, copyright applications, trademark and trademark
applications.

  

(iii)

Executive agrees to cooperate fully with the Company or any Affiliates, both
during and after the Employment Period, with respect to the procurement,
maintenance and enforcement of copyrights and patents (both in the United States
and foreign countries) relating to Developments (other than Excluded
Developments).  Executive shall sign all papers, including, without limitation,
copyright applications, patent applications, declarations, oaths, formal
assignments, assignment of priority rights, and powers of attorney, which the
Company or any Affiliates may deem necessary or desirable in order to protect
their rights and interests in any Development in which the Company has an
interest.

  

(c)

Other Agreements. Executive represents that her performance of all the terms of
this Agreement and as an employee of the Company does not and will not breach
any agreement (i) to keep in confidence proprietary information, knowledge or
data acquired by him in confidence or in trust prior to her employment with the
Company, (ii) to refrain from competing, directly or indirectly, with the
business of her previous employer or any other party, and (iii) to refrain from
soliciting the employment of any employees of any previous employer or any other
party.

  

(d)

Non-Solicitation. During any period of Executive’s employment hereunder and for
a period of one (1) year thereafter, Executive shall not, without the written
consent of the Company: (i) solicit any employee of the Company or any
Affiliates to terminate his or her employment, or (ii) solicit any customers,
partners, resellers, vendors or suppliers of the Company on behalf of any
individual or entity other than the Company or its Affiliates.

  

(e)

Enforcement. The Executive acknowledges and agrees that the Company's remedy at
law for a breach or threatened breach of any of the provisions of Section 8(a)
or (b) herein would be inadequate and a breach thereof will cause irreparable
harm to the Company.  In recognition of this fact, in the event of a breach by
the Executive of any of the provisions of Section 8(a) or (b), the Executive
agrees that, in addition to any remedy at law available to the Company,
including, but not limited to monetary damages, all rights of the Executive to
payment or otherwise under this Agreement and all amounts then or thereafter due
to the Executive from the Company under this Agreement may be terminated and the
Company, without posting any bond, shall be entitled to obtain, and the
Executive agrees not to oppose the Company's request for equitable relief in the
form of specific performance, temporary restraining order, temporary or
permanent injunction or any other equitable remedy which may then be available
to the Company.





7







--------------------------------------------------------------------------------




The Executive acknowledges that the granting of a temporary injunction,
temporary restraining order or permanent injunction merely prohibiting the use
of Proprietary Information would not be an adequate remedy upon breach or
threatened breach of Section 8(a) or (b) and consequently agrees, upon proof of
any such breach, to the granting of injunctive relief prohibiting any form of
competition with the Company.  Nothing herein contained shall be construed as
prohibiting the Company from pursuing any other remedies available to it for
such breach or threatened breach.

  

(f)

Affiliates. For purposes of this Agreement, “Affiliates” shall mean any
individuals or entities that directly or indirectly, through one or more
intermediaries, controls, are controlled by or are under common control with the
Company. For purposes of this definition, “control” means the power to direct
the management and policies of another, whether through the ownership of voting
securities, by contract or otherwise.

  

  

9.

Notices.

  

Any notice or other communication required or permitted to be given to any party
hereunder shall be in writing and shall be given to such party at such party’s
address set forth below or such other address as such party may hereafter
specify by notice in writing to the other party. Any such notice or other
communication shall be addressed as aforesaid and given by (a) certified mail,
return receipt requested, with first class postage prepaid, (b) hand delivery,
or (c) reputable overnight courier. Any notice or other communication will be
deemed to have been duly given (i) on the fifth day after mailing, provided
receipt of delivery is confirmed, if mailed by certified mail, return receipt
requested, with first class postage prepaid, (ii) on the date of service if
served personally or (iii) on the business day after delivery to an overnight
courier service, provided receipt of delivery has been confirmed:




If to the Company, to:




Miller Energy Resources, Inc.

9721 Cogdill Road, Suite 302

Knoxville, TN  37932

Attention: Chief Financial Officer

With a copy to: Anna East Corcoran, Assistant General Counsel




If to Executive, as follows:




Catherine A Rector

[HOME ADDRESS];




provided that it is anticipated that the Executive will relocate from the
address above to one within Knoxville, Tennessee area.  Subsequent to such
relocation, all notices shall be sent to the address on file with the Company
for the Executive.








8







--------------------------------------------------------------------------------





 

10.

Non-Assignment; Successors.

  

Neither party hereto may assign its or her or its rights or delegate its or her
duties under this Agreement without the prior written consent of the other
party, provided that, the Company may assign its rights hereunder to any
Affiliate or successor entity.

  

  

11.

Entire Agreement.

  

This Agreement constitutes the entire agreement by the Company and Executive
with respect to the subject matter hereof and supersedes any and all prior
agreements or understandings between Executive and the Company with respect to
the subject matter hereof, whether written or oral.  

  

 

12.

Amendment and Waiver.

  

Any term of this Agreement may be amended and the observance of any term of this
Agreement may be waived (either generally or in a particular instance, either
retroactively or prospectively, and either for a specified period of time or
indefinitely), only by the written consent of both parties hereto. Any agreement
on the part of a party to any extension or waiver shall only be valid if set
forth in an instrument in writing signed on behalf of such party. Any such
waiver or extension shall not operate as waiver or extension of any other
subsequent condition or obligation.

  

 

13.

Unenforceability, Severability.

  

Each provision in this Agreement is a separate agreement.  If any provision of
this Agreement is found to be void or unenforceable by a court of competent
jurisdiction, the remaining provisions of this Agreement shall nevertheless be
binding upon the parties with the same force and effect as though the
unenforceable part had been severed and deleted.

  

 

14.

Specific Performance.

  

The parties hereto agree that irreparable damage would occur if any of the
provisions of this Agreement were not performed in accordance with their
specific terms or otherwise breached. It is accordingly agreed that the parties
shall be entitled to an injunction or injunctions to prevent breaches of this
Agreement and to enforce specifically the terms and provisions hereof, in
addition to any other remedy to which they are entitled at law or in equity.

  

  

15.

Governing Law.

  

This Agreement shall be construed, interpreted and enforced in accordance with,
and shall be governed by, the laws of the State of Tennessee applicable to
contracts made and to be performed wholly therein without giving effect to
principles of conflicts or choice of laws thereof.




  

16.

Jurisdiction.

  

Each of the parties hereto hereby irrevocably consents and submits to the
exclusive jurisdiction of the state and federal courts located in Knox County,
Tennessee in connection with any proceeding arising out of or relating to this
Agreement or the transactions contemplated hereby and





9







--------------------------------------------------------------------------------

waives any objection to venue in Knox County, Tennessee. In addition, each of
the parties hereto hereby waives trial by jury in connection with any claim or
proceeding arising out of or relating to this Agreement or the transactions
contemplated hereby.




    

17.

Counterparts.

  

This Agreement may be executed in one or more counterparts, each of which shall
be deemed to be an original but all of which together will constitute one and
the same instrument.




    

18.

Advice of Counsel.  

 

Each party acknowledges that, in executing this Agreement, such party has had
the opportunity to seek the advice of independent legal counsel, and has read
and understood all of the terms and provisions of this Agreement.  This
Agreement shall not be construed against any Party by reason of the drafting of
preparation thereof.

  

 





10







--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.




MILLER ENERGY RESOURCES, INC.

EXECUTIVE







By:

/s/ Scott M. Boruff______________

/s/ Catherine A. Rector__________

Scott M. Boruff

Catherine A Rector, Individually

Its: Chief Executive Officer





11





